Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
	Claims 65-76 and 80-82 are pending in this application.  Claims 1-29, 33-36, 39, 40, 42, 44-56 and 61-64 have been cancelled.  Claims 30-32, 37, 38, 41, 43, 57-60 and 77-79 have been withdrawn as claims directed to a non-elected invention. Claims 80-82 are new. This action is in response to the applicants’ filing of an amendment to a non-final office action on August 26, 2021.
Withdrawn Rejections/Objections
Applicant is notified that any outstanding rejection/objection that is not expressly maintained in this office action has been withdrawn or rendered moot in view of applicant's amendments and/or remarks. 
Election/Restrictions
This application is in condition for allowance except for the presence of claims 30-32, 37, 38, 41, 43, 57-60 and 77-79 directed to compounds and methods non-elected without traverse.  Accordingly, claims 30-32, 37, 38, 41, 43, 57-60 and 77-79 have been cancelled.
Examiner’s Amendment

	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
The application has been amended as follows: 
a) Deletion of Claims 30-32, 37, 38, 41, 43, 57-60 and 77-79.
Examiner’s Statement of Reasons for Allowance

	Claims 65-76 and 80-82 are allowed.
Claims 65-76 and 80-82 are free of the prior art. The examiner performed a chemical structure as well as an inventor and classification search to identify any potential prior art. The Examiner was unable to identify any prior art which contained the limitations seen in the present application with regards to a compound of the formula seen in claim 65.
Conclusion
	Claims 65-76 and 80-82 are allowed.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY H MURRAY, whose telephone number is 571-272-9023.  The examiner can normally be reached on M-F 8-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Jeffrey H Murray/
Primary Examiner, Art Unit 1699